PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/464,838
Filing Date: 21 Mar 2017
Appellant(s): Mayernick, Robert



__________________
Garrick T. Lankford
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Feb. 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-9, 11-13 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selleck (US Patent No. 4,348,949; Sep. 14, 1982) in view of Dougan (US Patent No. 4,275,082 June 23, 1981) and Kukura (US Patent No. 4,656,935; April 14, 1987).
Regarding claims 1 and 2, Selleck teaches a single piece multi-cavity bun having a body formed from baked bread, the body having continuous outside wall with a flat surface (10, on fig 1) with at least two openings, each opening defining an open mouth cavity (13 on fig 1), a dividing wall, or insulating wall (ribs 15 on fig 1) having a flat surface, said dividing wall continuously extending from one opposing edge to another opposing edge to define cavities (See Figure 1; col 2 lines 15-30; col 3 lines 50-65). 
While Selleck discloses that the bun has ribs 15, or insulating walls, that divide the outside wall of the bun into cavities, Selleck fails to disclose that the walls are 
With respect to the wall impeding thermal transfer between the fillings in the cavities, the examiner notes that the wall of Selleck is made from baked bread, which is same as appellant, and therefore the wall of Selleck is considered to impede thermal transfer between the fillings in the cavities. 
With respect to the insulating cavity, in the walls that extend from the flat surface of the body and through the body terminating before the end surface of the bun, the examiner notes that Selleck does not teach such insulating cavity in the walls between the cavities that hold the food items. 
Dougan discloses a puff pastry dough sheet that is formed from a continuous sheet of dough, wherein the dough is perforated and the perforations extend through half the thickness of the dough sheet, therefore terminating before the bottom of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add perforations, or insulating cavities, extending from the top and terminating before the bottom as taught by Dougan, and centered in the insulating wall between the cavities in Selleck. Doing so would yield the predictable result of providing the food cavities in the bun of Selleck with improved heat transfer and moisture removal based upon what is taught by Dougan.
With respect to the location of the insulating cavities, Dougan discloses that the perforations only extend from the top through half the dough sheet, therefore terminating before the bottom, which corresponds to appellant’s flat and end surfaces. Therefore, the prior art teaches that the insulating cavities are spaced from the outside wall and extend from the flat surface and terminating before the end surface. The outside wall in Selleck remains continuous as the cavities are not separated. 
With respect to a first cavity having a first filling that is a heated meat product at a first temperature above ambient temperature and a second cavity having a second filling that is a chilled food product at a second temperature below ambient temperature, Selleck further teaches that the cavities are each adapted for carrying fillings, including creamed turkey, hot meatballs with sauce, chipped beef in cream, and any other hot fillings (col 2, line 30-45). Therefore, as Selleck discloses a hot meat product (e.g. hot 
Kukura discloses an oval shaped edible bun product having a cavity adapted to carry edible foods, such as hot solid foods, meat items and accompanying condiments, as wells as cold salads, slaws, desserts, ice cream, and pie filling (col 3 lines 45-55). 
Kukura discloses that it is known in the art for an edible bun product to have a cavity adapted to hold both hot and cold food items. Both Kukura and Selleck are directed towards an edible bun having at least one cavity and therefore the bun of Selleck would be capable of also holding a chilled food item based upon what is taught by Kukura.
It would have been obvious to one of ordinary skill in the art to have at least one cavity in Selleck hold a chilled food item as taught by Kukura. Doing so would predictably allow for the bun of Selleck to hold multiple different food items at different temperatures. It further would have been obvious to have a second cavity of Selleck hold a second filling at a second temperature below ambient temperature depending on the desired types of foods intended to be eaten as it is known for edible buns to also carry chilled food items as taught by Kukura. 
Therefore, the combination of Selleck with Kukura teaches a first cavity having a heated filling and a second cavity having a chilled filling. 
With respect to the body having a third temperature, the examiner notes that the body would have a different temperature than the first and second fillings, due to heat 
Regarding claim 3, as stated above, it is obvious to add an insulating cavity in the wall of Selleck based upon the teachings of Dougan. Adding a plurality of insulating cavities is further obvious to one of ordinary skill in the art as it creates more voids in the bread bun to further provide improved heat transfer and moisture removal between the food cavities. This is merely a duplication of parts and an obvious variant over the prior art. 
Regarding claim 4, the cavities of Selleck as sloped similar to that of the instant invention, wherein the opening of the cavity is larger than the base of the cavity (See Figures 1 and 2). Therefore, the cavities of Selleck are considered to have a positive draft with respect to the flat surface of the body and the body having an outside surface that has a negative draft with respect to the flat surface.
Regarding claim 5, Selleck teaches that the cavities contain a closed end defining a depth and a mouth defining a width but does not specifically teach that the depth is larger than the width. However, Selleck teaches that the buns can contain a number of different food products in the cavities. Therefore, it would have been obvious to adjust the width and depth of the pocket depending on the type and amount of food intended for the cavity.
Regarding claims 6, 7 and 9, Selleck teaches a single piece multi-cavity bun having a body formed from baked bread, the body having continuous outside wall with a flat surface (10, on fig 1) with at least two openings, each opening defining an open mouth cavity (13 on fig 1), a dividing wall (ribs 15 on fig 1) having a flat surface, said dividing wall continuously extending from one opposing edge to another opposing edge to define cavities (See Figure 1; col 2 lines 15-30; col 3 lines 50-65). Selleck further teaches that the cavities are each adapted for carrying fillings, each of which can have a different temperature (col 2, line 30-45).
While Selleck discloses that the bun has ribs 15, or insulating walls, that divide the outside wall of the bun into cavities, Selleck fails to disclose that the walls are coplanar with the flat surface of the body. However, such modification is obvious to one of ordinary skill in the art. Selleck teaches that the cavities are intended to retain the fillings so that they don’t run out and create a mess for the consumer (col 2, line 30-45). Selleck also teaches that the ribs help give the bun strength so it does not break upon handling and packaging (col 4, line 47-52). Therefore, it would have been obvious to extend the ribs to the top of the cavity and be coplanar with the flat surface in order to further ensure that the fillings do not leak out and create a mess for the user. Since a number of different fillings can be used in the bun, this modification would also allow for the separation of these fillings. It would have further been obvious to extend the ribs all the way to the top of the cavity in order to give more strength to the bun so that it does not break during handling and packaging.

With respect to the insulating cavity, in the walls that extend from the flat surface of the body toward and through the end surface of the bun, the examiner notes that Selleck does not teach such insulating cavity in the walls between the cavities that hold the food items. 
Dougan discloses a puff pastry dough sheet that is formed from a continuous sheet of dough, wherein the dough is perforated and the perforations extend through at least half the thickness of the dough sheet (col 3 lines 35-65).  Therefore, Dough teaches that the perforations can extend through the dough sheet. Dougan teaches that the perforations permit the release of steam and expanding air or other entrapped gases, which results in a decreased degree of cooking due to improved heat transfer and improved removal of moisture (col 3 lines 40-55), therefore acting as an insulting cavity. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add perforations, or insulating cavities, extending from the top and extending through the bottom as taught by Dougan, and centered in the insulating wall between the cavities in Selleck. Doing so would yield the predictable result of providing the food cavities in the bun of Selleck with improved heat transfer and moisture removal based upon what is taught by Dougan.

With respect to a first cavity having a first filling that is a heated meat product at a first temperature above ambient temperature and a second cavity having a second filling that is a chilled food product at a second temperature below ambient temperature, Selleck further teaches that the cavities are each adapted for carrying fillings, including creamed turkey, hot meatballs with sauce, chipped beef in cream, and any other hot fillings (col 2, line 30-45). Therefore, as Selleck discloses a hot meat product (e.g. hot meatballs with sauce), Selleck is considered to teach a first cavity having a first filling that is a heated meat product at a first temperature above ambient temperature. 
Kukura discloses an oval shaped edible bum product having a cavity adapted to carry edible foods, such as hot solid foods, meat items and accompanying condiments, as wells as cold salads, slaws, desserts, ice cream, and pie filling (col 3 lines 45-55). 
Kukura discloses that it is known in the art for an edible bun product to have a cavity adapted to hold both hot and cold food items. Both Kukura and Selleck are directed towards an edible bun having at least one cavity and therefore the bun of Selleck would be capable of also holding a chilled food item based upon what is taught by Kukura.

Therefore, the combination of Selleck with Kukura teaches a first cavity having a heated filling and a second cavity having a chilled filling. 
With respect to the body having a third temperature, the examiner notes that the body would have a different temperature than the first and second fillings, due to heat transfer between the insulating walls. As the bun is Selleck is not disclosed to be heated or chilled, the body of Selleck is considered to have a third temperature between the first and second temperature. 
Regarding claim 8, as stated above, it is obvious to add an insulating cavity in the wall of Selleck based upon the teachings of Dougan. Adding a plurality of insulating cavities is further obvious to one of ordinary skill in the art as it creates more voids in the bread bun to further provide improved heat transfer and moisture removal between the food cavities. This is merely a duplication of parts and an obvious variant over the prior art. 
Regarding claim 11, Selleck discloses a bun as described above with an outside wall and an insulating wall, but fails to teach the insulating wall being thicker than the outside wall. It would have been obvious to one of ordinary skill in the art to modify Selleck to have the insulating wall be thicker than the outside wall. Doing so would provide a greater separation means between the different cavities which house the different types of fillings.
Regarding claim 12, the cavities of Selleck as sloped similar to that of the instant invention, wherein the opening of the cavity is larger than the base of the cavity (See Figures 1 and 2). Therefore, the cavities of Selleck are considered to have a positive draft with respect to the flat surface of the body and the body having an outside surface that has a negative draft with respect to the flat surface.
Regarding claim 13, Selleck teaches that the cavities contain a closed end defining a depth and a mouth defining a width but does not specifically teach that the depth is larger than the width. However, Selleck teaches that the buns can contain a number of different food products in the cavities. Therefore, it would have been obvious to adjust the width and depth of the pocket depending on the type and amount of food intended for the cavity.
Regarding claim 20, Selleck discloses that the heated filling can be a hot meat product (col 2 lines 35-45). 
Kukura discloses that the heated filling can be a hot sausage (col 3 lines 45-55). 

Regarding claim 21, Kukura discloses that the chilled filling can be cold salads, slaws, desserts, ice cream, and pie filling (e.g. sauce) (col 3 lines 45-55). 
It would have been obvious to have the chilled filling of Selleck be a sauce as disclosed by Kukura. Kukura discloses that sauce is a well-known product that can fill a cavity in a bun and therefore using sauce as the chilled filling in Selleck is obvious depending on the desired food item intended to be eaten. 
 (2) Response to Argument

Appellant’s arguments have been fully considered but were not found persuasive. 
Appellant, on pages 3-5, presents four different issues for appeal:
It would not have been obvious to raise the walls in Selleck to the top surface of the body.
Dougan’s perforations are not insulating cavities and Dougan does not disclose or suggest insulating cavities in an insulating wall or otherwise.  
It would not have been obvious to combine Selleck’s ribs with Dougan’s perforations. 
Kukura does not teach simultaneously and separately holding different temperature fillings. 
With respect to argument 1), appellant states on pages 5-6 that there is not reasonable basis to modify the bun of Selleck to raise the ribs between the cavities so that they are coplanar. Appellant states that the ribs in Selleck are to prevent fillings from leaking out and therefore it is not obvious to solve a problem that is already resolved. 
This is not found persuasive as raising the ribs does not change the function of the bun in Selleck and merely provides more of a cavity for holding fillings. Raising the ribs allows for more filling to be placed within the cavity while also preventing the filling from leaking out. As stated above in the rejection, Selleck teaches that the cavities are intended to retain the fillings so that they don’t run out and create a mess for the consumer (col 2, line 30-45). Selleck also teaches that the ribs help give the bun strength so it does not break upon handling and packaging (col 4, line 47-52). Therefore, it would have been obvious to extend the ribs to the top of the cavity and be coplanar with the flat surface in order to further ensure that the fillings do not leak out and create a mess for the user. Since a number of different fillings can be used in the bun, this modification would also allow for the separation of these fillings. It would have further been obvious to extend the ribs all the way to the top of the cavity in order to give more strength to the bun so that it does not break during handling and packaging.


With respect to argument 2), appellant states on pages 7-8 that Dougan is not applicable to the pending claims as Dougan teaches that the perforations allow for heat transfer while the holes in the instant invention are for preventing or reducing heat transfer. Appellant further states that perforations in Dougan have not use after baking, only work for puff pastry and would serve no purpose in leavened dough.
This is not found persuasive as the holes in Dougan release gas to improve heat transfer between the layers, which are on top of each other. The holes in Dougan are not to improve heat transfer to each adjoining puff pastry. As Dougan teaches that the perforation release gas and improve heat transfer, adding perforations to the insulating wall in the bun of Selleck would predictably allow for improved heat transfer within each cavity and aid in reducing heat transfer between each cavity do to the release of gas and a hole being present. 

Additionally, the ribs of Selleck act as a wall between the cavities and a wall is necessarily an insulating wall. Therefore, adding perforations to the insulating wall of Selleck would provide insulating cavities in the insulating wall. 

With respect to argument 3), appellant argues on pages 9-11 that it would not be obvious to combine Selleck with Dougan as perforations are only useful for puff pastry and not applicable to baked bread. 
This is not found persuasive for the same reasons as stated above. The holes in Dougan release gas to improve heat transfer between the layers, which are on top of each other. The holes in Dougan are not to improve heat transfer to each adjoining puff pastry. As Dougan teaches that the perforation release gas and improve heat transfer, adding perforations to the insulating wall in the bun of Selleck would predictably allow for improved heat transfer within each cavity and aid in reducing heat transfer between each cavity do to the release of gas and a hole being present. It is well known in the art to perforate all kinds of dough and to perforate for the same reasons, so as to reduce gas. The type of dough does not matter with regards to perforations. When dough is meant to rise, gas expansion occurs and therefore the perforations allow for the release of gas within the dough. This is well understood, routine and conventional in the art and 

With respect to argument 4), appellant argues on pages 11-12 that Selleck never discloses that different fillings at different temperatures are used in adjacent cavities and further that Kukura fails to disclose simultaneously holding hot and cold fillings separately.
This not found persuasive as Selleck clearly teaches that the cavities can be used for a variety of food items, including creamed turkey, meatballs with sauce, chipped beef in cream, etc. (col 2 lines 30-45). With respect to a first cavity having a first filling that is a heated meat product at a first temperature above ambient temperature and a second cavity having a second filling that is a chilled food product at a second temperature below ambient temperature, Selleck teaches that the cavities are each adapted for carrying fillings, including creamed turkey, hot meatballs with sauce, chipped beef in cream, and any other hot fillings (col 2, line 30-45). Therefore, as Selleck discloses a hot meat product (e.g. hot meatballs with sauce), Selleck is considered to teach a first cavity having a first filling that is a heated meat product at a first temperature above ambient temperature. 
Kukura discloses an oval shaped edible bun product having a cavity adapted to carry edible foods, such as hot solid foods, meat items and accompanying condiments, as wells as cold salads, slaws, desserts, ice cream, and pie filling (col 3 lines 45-55).

It would have been obvious to one of ordinary skill in the art to have at least one cavity in Selleck hold a chilled food item as taught by Kukura. Doing so would predictably allow for the bun of Selleck to hold multiple different food items at different temperatures. It further would have been obvious to have a second cavity of Selleck hold a second filling at a second temperature below ambient temperature depending on the desired types of foods intended to be eaten as it is known for edible buns to also carry chilled food items as taught by Kukura. Therefore, the combination of Selleck with Kukura teaches a first cavity having a heated filling and a second cavity having a chilled filling. 
With respect to the cavities holding hot and cold fillings at the same time in different cavities, the examiner notes that it is known known in the art for edible bun products to contain fillings. Further, the edible bun products are capable of holding different temperature food items and therefore it would have been obvious to simultaneously hold the different temperature food items depending on the desired use of the edible bun product. 

For the above reasons, it is believed that the rejections should be sustained.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791           
                                                                                                                                                                                             /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.